                     UNITED STATES DISTRICT COURT
                                       for the
                              Northern District of Texas

GENARO DIAZ, Individually and On           §
Behalf of All Others Similarly Situated,   §
                                           §
             Plaintiff,                    §               2:18-CV-097-D
                                           §
                                                       No. 2:18-cv-00097-D-BR
                                                           XXXXXXXXXXXXX
v.                                         §
                                                                 Jury
                                                                XXX
                                           §
PANHANDLE MAINTENANCE,                     §
LLC,                                       §
                                           §
             Defendant.                    §

                   STIPULATION & PROPOSED
                                 XXXXXXXX ORDER RE:
                       CONDITIONAL CERTIFCATION

      Subject to approval by the Court, the parties stipulate as follows:

      1.     The parties agree to conditional certification and the issuance of notice

to all laborers employed by Panhandle Maintenance, LLC during the last three years.

      2.     The parties agree that Genaro Diaz is the class representative.

      3.     The parties agree that Moore & Associates is class counsel.

      4.     The parties agree to the form of notice attached as Exhibit A.

      5.     By fifteen (15) days after the Court approves this stipulation, Panhandle

Maintenance, LLC agrees to provide to class counsel the following information for

each class member: (1) full name; (2) personal email address (if available); and (3) last

known mailing address.
       6.     The agreed notice will be sent by mail and personal email at class

counsel’s expense by ten (10) days after the receipt of the information described in the

preceding paragraph.

       7.     Putative plaintiffs will have sixty (60) days to opt-in to this case; class

counsel will provide to counsel for Panhandle Maintenance, LLC a list of the

individuals to whom they sent notice, including the date and the manner by which

notice was provided.

       8.     Consent forms will be deemed filed as of their postmark date.

       9.     A reminder notice that is identical to the agreed notice will be sent to

each class member thirty (30) days prior to the end of the opt-in period by mail or

personal email or both.

       10.    Other than the official notice, neither party, nor their counsel, nor

anyone acting at any of their request, will affirmatively act to encourage or discourage

participation in this lawsuit.

       11.    This stipulation does not affect Panhandle Maintenance, LLC’s right to

seek decertification of the class or summary judgment on any issue of law or fact, and

shall not be construed as an admission by Panhandle Maintenance, LLC that Genaro

Diaz and the potential members of the class are “similarly situated” under 29 U.S.C. §




                                          -2-
216(b), that this case is appropriate for collective action treatment or that a three-year

statute of limitations applies.



Respectfully Submitted,                          Respectfully Submitted,

MOORE & ASSOCIATES                               BURDET MORGAN WILLIAMSON &
                                                 BOYKIN, LLP
By:
      Melissa Moore                              By: s/ C. Jared Knight w/p CH
      State Bar No. 24013189                         C. Jared Knight
      Curt Hesse                                     State Bar No. 00794107
      State Bar No. 24065414                         Rhonda Luginbyhl
      Lyric Centre                                   State Bar No. 24074626
      440 Louisiana Street, Suite 675                701 S. Taylor, Suite 324
      Houston, Texas 77002                           Amarillo, Texas 79101
      Telephone: (713) 222-6775                      Telephone: (806) 358-8116
      Facsimile: (713) 222-6739                      Facsimile: (806) 350-7642

ATTORNEYS FOR PLAINTIFF                          ATTORNEYS FOR DEFENDANT
GENARO DIAZ                                      PANHANDLE MAINTENANCE,
                                                 LLC


        SO ORDERED:


  January 31, 2019
           Date                                             Lee Ann Reno
                                                           XXXXXXXXXX
                                                    United States Magistrate Judge
                                                     XXXXXXXXXXXXXXXXXXXX
                                                    SIDNEY A. FITZWATER
                                                    SENIOR JUDGE




                                          -3-
                                                   EXHIBIT A


                Notice to Panhandle Maintenance, LLC Laborers
      If you worked as a laborer for Panhandle Maintenance, LLC (“Panhandle Maintenance”)
           at any time during the past three years and worked more than 40 hours in any
                 workweek, you can participate in a lawsuit to claim unpaid wages.

     A former Panhandle Maintenance laborer brought a lawsuit against the company claiming he is owed for unpaid
     overtime wages. If, during the last three years, you were employed by Panhandle Maintenance as a laborer, you
     can join this lawsuit by signing and returning the enclosed consent form. If you do not want to participate in the
     lawsuit, simply do nothing.


      Why is this notice being sent?                               What if I do not join the lawsuit?
      A United States district court has determined all laborers   You will not be eligible to receive any money from this
      employed by Panhandle Maintenance during the last three      lawsuit unless you join. However, you are under no
      years should be given an opportunity to join this lawsuit.   obligation to join.
      However, the court has not expressed any view as to
      whether any current or former employees are owed             How quickly must I act to join the lawsuit?
      unpaid wages.                                          If you decide to join the lawsuit, you should act now.
                                                             Every day that passes potentially reduces any recovery
      Why is there a lawsuit?
                                                             you might receive because of the law’s statute of
      The former employee in this case claim he was not paid limitations. You must respond no later than [insert
      overtime as required by federal law.                   date] in order to join this lawsuit.
      Panhandle Maintenance denies that it did anything wrong
                                                                   How do I join the lawsuit?
      and that any of its employees are entitled to additional
      pay.                                                         If you want to join this lawsuit and agree to be
                                                                   represented by MOORE & ASSOCIATES, just complete
      What happens if I join the lawsuit?                          the enclosed form and return it by mail, fax, or email
                                                                   to:
      Those who join the lawsuit must prove their claims at
      trial. If you decide to participate in this case, you may be         Attn: Panhandle Maintenance Lawsuit
      required to provide documents, information relevant to                       MOORE & ASSOCIATES
      your claim, and/or testify in discovery and/or at trial. If             440 Louisiana Street, Suite 675
      the court finds that you were not paid all wages owed to                     Houston, Texas 77002
      you, the court will award you money damages. If the                           Tel. (713) 222-6775
      court finds you were properly paid all wages owed to you,                     Fax (713) 222-6739
      you will not be awarded any money. You will also be                     wages@mooreandassociates.net
      bound by the judgment, whether favorable or unfavorable.
                                                                   Please note: you are not a part of the lawsuit until you
      You will not have to pay the lawyers, win or lose. Rather, return the enclosed consent form and the form is filed
      the lawyers will be paid according to the fee contract by the attorney.
      signed by the class representative, which is available to
      you upon request. The lawyers of MOORE & ASSOCIATES
      are also seeking to have the attorney’s fees paid by
      Panhandle Maintenance.

        Do not worry about joining this lawsuit if you are a current employee. Federal law prohibits Panhandle
                Maintenance from taking any negative action against you because you join this lawsuit.
            The United States District Court for the Northern District of Texas approved this notice.




Exhibit A
                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION

    GENARO DIAZ, Individually and On           §
    Behalf of All Others Similarly Situated,   §
                                               §
                 Plaintiff,                    §
                                               §           No. 2:18-cv-00097-D-BR
    v.                                         §                     Jury
                                               §
    PANHANDLE MAINTENANCE, LLC,                §
                                               §
                 Defendant.                    §

                                      NOTICE OF CONSENT

       I consent to be a party plaintiff in this lawsuit to collect unpaid wages. I agree to be bound
by the Contingent Fee Agreement between the named plaintiff(s) and MOORE & ASSOCIATES. By
joining this lawsuit, I designate the named plaintiff(s) as my representative to make decisions on
my behalf concerning the method and manner of conducting the lawsuit, the approval of any
settlement, and all other matters pertaining to this lawsuit. I consent, agree and elect to be bound
by any ruling, settlement or judgment, whether favorable or unfavorable. I also understand that
while I have the right to choose other counsel and/or to pursue my claims on my own behalf, I
choose to be represented by MOORE & ASSOCIATES and any other attorneys with whom they may
associate, and I authorize them to pursue any claims I may have relating to unpaid wages,
including such litigation as may be necessary.



    _______________________________________                   ____________________
    Signature                                                 Date Signed

    ________________________________________
    Printed Name

    ________________________________________                  _____________________________
    Street Address                                            City         State    Zip

    ________________________________________                  _____________________________
    Telephone Number                                          Email Address
 
